 SIOUX CITY BOTTLING WORKS379APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT unilaterally change seniority rights, rates, of pay, wages, hoursof employment, or other terms or conditions of employment without first givingnoticeto, andbargainingwith respect thereto with, Textile Workers Union ofAmerica, AFL-CIO, as the exclusive representative of all our employees in theappropriatebargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, to form labororganizations,to joinor assistTextileWorkers Union of America, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing,and to engagein other concerted activities for the purposeof collectivebargainingor other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, and will refrain from any and all such activities.WE WILL make Estelle Dunn whole for any loss she may have suffered as aresult of our failure to accord her superseniority.CONE MILLS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 1831 NissenBuilding, 310 West Fourth Street, Winston-Salem, North Carolina, Telephone No.723-2302.Reuben R.Miller, and Reuben R.Miller and Philip L. Miller,Trustees of Morris Miller, d/b/a SiouxCityBottlingWorksandGeneral Drivers, Warehousemen&Helpers Union LocalNo. 383, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 18-CA-1980.December 27,1965DECISION AND ORDEROn October 25, 1965, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled case, findingthatReuben R. Miller,individually, and Reuben R. Miller and Philip L. Miller, Trustees ofMorris Miller, as copartners doing business under the trade name SiouxCity BottlingWorks, together herein called the Respondent, hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDeci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision,and a plea in bar.156 NLRB No. 41. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions,' and the plea in bar,2 and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner .3[The Board adopted the Trial Examiner's Recommended Order.]i The Trial Examiner found, among other things, that, as of the time when the Re-spondent made the unilateral changes in terms and conditions in employment whichare in issue in this case,the Union represented a majority of the Respondent's employ-ees in an appropriate unit, that the Union had not abandoned and waived Its right torepresent the employees, that the Respondent had no such doubt as to the Union'smajority as would free the Respondent of any further obligation to meet and bargainwith the Union,and that the Respondent was still obligated to meet and bargain with It,notwithstanding the fact that a prior collective-bargaining agreement had expired.TheRespondent has filed no exceptions to these findings.Accordingly,we adopt these findingswithout further comment.9 To remedy the unlawful unilateral changes found, the Trial Examiner recommendedthat the Respondent be required to restore thestatus quo antebut that the restorationorder be conditioned upon the desires of the employees in the unit,as expressed throughtheir collective-bargaining agent.In its plea in bar, the Respondent asserts that "thematters, Issues and requirements,"set forth in the Trial Examiner's remedy and thatportion of the Recommended Order based thereon, are now moot because the Union hasrejected an offer of restoration of thestatus quo anteand the Respondent has gone outof businessAs these matters may best be determined in the compliance stage of thisproceeding,we reject the plea In bar.8 See, particularly,N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217,reversingand remanding 167 F. 2d 662(C.A. 5), setting aside 70 NLRB 206.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed on January 6 and February 19, 1965,respectively, by the Charging Union, herein also called Teamsters, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for Region18 (Minneapolis, Minnesota), issued a complaint, dated February 19, 1965, againstthe Respondent Employer. The complaint set forth the specific respects in which it isalleged that the Respondent violated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein called the Act.The Respondent duly filed ananswer in which it conceded certain facts with respect to its business operations, butdenied all alleged unfair labor practices with which it is charged.Pursuant to due notice, a hearing was held before Trial Examiner Robert E. Mullinat Sioux City, Iowa, on April 20, 1965.All parties appeared at the hearing withcounsel and were given full opportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally after presenting the evidence, and to filebriefs.The parties waived oral argument. Subsequent to the hearing, able and com-prehensive briefs were submitted to me by the Respondent and the General Counsel.Upon the entire record in the case, including the briefs of the parties, and from hisobservation of the witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTReuben R.Miller,individually,and Reuben R. Miller and PhilipL.Miller,TrusteesofMorris Miller,are, and have been at all times material herein,copartners doing SIOUX CITY BOTTLING WORKS381business under the trade name Sioux City Bottling Works, herein called Respondent orEmployer.The Respondent's principal office and place of business is located at SiouxCity, Iowa, where it has been engaged for many years in the mixing, bottling, and dis-tributing soft drinks.During the calendar year ending December 31, 1964, theRespondent, in the course and conduct of its business operations, sold and distributedproducts valued in excess of $200,000, of which amount approximately $45,000 insales and deliveries were to points outside the State of Iowa.During the same period,the Respondent purchased goods and materials valued at more than $70,000 directlyfrom points outside the State of Iowa.Upon the foregoing facts, the Respondentconcedes and I find that the Sioux City Bottling Works is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes and I find that the Union is a labor organization withinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondent and the Union in this case have had a collective-bargaining relation-ship for over 20 years.Their last contract expired in June 1963. Subsequent theretothe parties carried on negotiations over a long period of time, but no agreement evermaterialized.In August 1964 the Respondent discontinued payments to a union-sponsored health and welfare policy and the Teamsters' pension plan. In October ofthat year it instituted a new employee health and accident insurance plan.TheGeneral Counsel and the Union allege that this action was taken unilaterally and inviolation of the Respondent's obligation to bargain.The Respondent, on the otherhand, denies all wrongdoing and contends that in August 1964, after many months ofprotracted, but fruitless, bargaining, the parties reached an impasse, that thereafter theUnion abandoned all further bargaining and by such action freed the Employer to takethe action in question.B. The appropriate unitThe General Counsel contends, the Respondent concedes, and I find that all routedriver salesmen, special delivery drivers, working foremen, inside production employ-ees, driver helpers and maintenance employees who are employed in and out of thewarehouse of the Employer's Sioux City, Iowa, plant, excluding all office clericals,guards, watchmen, and supervisors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9(b) of the Act.C. The alleged refusal to bargainAt all times material herein,the unit defined above contained approximately eightemployees.The Respondent concedes that until about August 6, 1964, the Unionrepresented a majority of these workers.The issue raised as to majority representationsubsequent to that date will be discussed later herein.In March 1963, the Union notified the Respondent that it proposed to negotiate anew contract.Thereafter,pursuant to its terms,the existing agreement expired onJune 1, 1963.During this period, the Union negotiated a contract with the Lane Bot-tlingWorks,a competitor of the Respondent.In its initial proposal to the Employer,Frank Santi,business agent for the Union,asked that the Respondent execute a con-tract, identical in its terms with the Lane agreement.Morris Miller,manager of theSiouxCityBottlingWorks, declined, on the ground that, for economic reasons, theRespondent could not meet this demandCollective-bargaining sessions were heldfrom time to time during the summer and fall of 1963.Finally, at a meeting withthe Union,held at the union hall and with the employees present, Miller told them thathe could not afford to sign a Lane-type contract but that as a counterproposal theEmployer would offer them a wage raise of 10 cents an hour and an increase of 1 centa case on commissions.-The employee-members of the Union,however, voted toreject this offer.No further meetings were held until November,when a Federal mediator broughtthe parties together again.At this time, the Union renewed its demand for a contractwith the Respondent which would be similar to the one which it had'with Lane.'The "inside"employees at the warehouse received an hourly wage and the driversalesmen were paid on a commission basis. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgain,Miller stated that the Respondent was financially unable to enter such anagreement.At the suggestion of the mediator, however, Miller agreed to put intoeffect immediately the wage and commission increases that the Employer had offeredearlier.The Union accepted this offer and thereupon agreed that the Employer couldoperate without a written contract for the time being.2Early in June 1964 Santi called upon Miller and asked that negotiations for a newcontract be resumed.According to Miller, Santi told him at this time that the newagreement would have to be the same as that which the Teamsters had with Lane "ornothing." 3Miller protested both then and later that it was financially impossible forthe Respondent to bind itself to any such contract.On July 21, 1964, Santi and Miller again discussed the prospect of an agreement,but there was no change in the type of contract which the Union sought.On July 27the employees in the unit voted to strike, if no agreement was reached In a letterdated July 29, the Teamsters notified the Respondent that such action would betaken if a contract was not arrived at by midnight of August 9.Upon receiving thisletter,AttorneyMargolin, counsel for the Respondent, requested that the partiesmeet for further negotiations.On July 31, 1964, the parties met again.The Union was represented by Santi, itsbusiness agent, and James J. Murphy, its secretary-treasurer.The Respondent wasAttorney Margolin, Morris Miller, and Attorney George F. Davis.There was nosubstantial conflict as to what occurred at this session.Early in the meeting Santicomplained that the Respondent was behind in making payments to the Union'shealth and welfare fund.Attorney Margolin assured him that this matter would berectified shortly.Thereafter, the Union renewed its demand that the Respondentagree to the same type of collective-bargaining agreement as that which it had withthe Lane Bottling WorksMiller reiterated that the Respondent was financiallyunable to pay any higher wages than those which included the increase granted thepreceding fall. In support of his contention that no further raises were possible, theRespondent supplied the union representatives with a financial statement for an 18-month period from January 1, 1963, to June 30, 1964. This set out in detail theRespondent's income and expenses and reflected a consistent loss.According to thisstatement, in the calendar year 1963, the Company lost $2,042.60 and for the 6-monthperiod ended June 30, 1964, its losses had risen to $2,582.04.4The Respondent'srepresentatives invited the Union to have its own accountant examine the Employer'sbooks and records to verify the financial picture set forth in the statement of profitand loss, and offered to arrange for such an audit at any date that would be convenientfor the union accountant.Santi, however, declined to accept this invitation anddeclared that the Union was not interested in examining the Respondent's books.According to him, the Union was interested only in a contract which would be equalto that which the Teamsters had negotiated with Lane.Miller again stated that thiswas impossible because of the Respondent's serious financial problems.Shortlythereafter, no agreement having been reached, the meeting closedOn August 6 the parties met again. This time, the same representatives appearedfor the Union and the Respondent as had met the week before. In addition, W. M.Hopkins, a Federal mediator, was present.The Union again asked for a Lane-typecontract, and the Respondent once more refused.The mediator then asked if theThe foregoing findings are based on the testimony of MorrisMillerThe testimonyof the latter was credible and, in substantial measure, was corroboratedby that of FrankSanti.3 This finding and the quotation are from the credible testimony of Morris Miller.4Furtherevidence of the Respondent's critical financial situation was reflected by thetestimony of Plant Manager Miller on this issue,all of which was undenied and uncon-tradictedIn 1962 the entire plant had to be relocated because of a condemnation actionbrought by the city to acquire right-of-way for a public road.At that time the Respond-ent sought to sell the business, but was unable to find a purchaser.When its efforts toliquidate were unsuccessful,the Employer secured a substantial loan through the SmallBusiness Administration which enabled it to relocate the plant and continue its opera-tions.However,under the terms of this loan and the related mortgages,until the Em-ployer eliminated deficits and began to earn a profit, none of the partners was allowedany remuneration,and the salary of Plant Manager Miller was severely limited. Pursuantto this arrangement,in 1963 Miller was allowed to draw $7,200 and in 1964 only $5,000.It is significant that during the latter year,three of the employees in the unit earnedmore in wages than Miller himself was paid(LeRoy Jones received $5,535, Neil Gordon$6,566, and John Lubanski$5,376),and three others earned almost as much as theplant,manager(Glen Phillips received$4,947, Norman Swanson $4,986, and Paul Urbanis$4,901). SIOUX CITY BOTTLING WORKS383Respondent would execute this type of agreement, provided that its effective date waspostponed for 6 months.Miller refused, on the ground that since the Respondentwas then on the verge of insolvency, it could not hope to be much better off within6 months. Thereafter, the plant manager told the union representatives that the costsof the Lane contract were such that even if its effective date were deferred for 6months, its imposition at that point would force the Company out of business, whereasif the Respondent continued without any additional labor costs for the time being,itmight be able to survive.Attorney Davis testified that the Respondent then offeredto put in writing the informal agreement on raises which had been made in the fall of1963, and thereafter continue to make all pension and health and welfare paymentsand maintain all fringe benefits which the employees had been getting.According toDavis, however, the Union's response was that nothing would suffice other than forthe Employer to sign a contract similar to that which it had with Lane.Itwas undenied that there was considerable discussion at this session about thefact that that very night the employees were scheduled to hold a meeting at the unionhall for the purpose of casting a final vote on whether to go on strike. It also wasundemed that during this discussion Miller made the comment that if the employeeswent on strike he was prepared to operate as best he could and, if necessary, converthis operations to a cash-and-carry basis to eliminate the need for drivers.AccordingtoMiller, at one point during the conference, when the mediator asked Santi whatwould happen if, at the union meeting that evening, the men voted not to strike, theTeamsters business agent stated that in such event the men would be "out of theunion." 5Attorney Davis corroborated this testimony by Miller. Santa denied thathe had made this remark, whereas Murphy testified that he could not recall whetherhe or Santi had made such a comment It is my conclusion that, notwithstandingSanti's denial, he did make the remark which both Miller and Attorney Davis attrib,uted to him.That evening six of Respondent's employees met at the union hall and, after anextended debate, voted 3 to 3 on the question of whether to strike the Respondent'splant.The next morning the employees reported for work as usual.According toMiller, as they did so, several of them told him, "Well, we're out of the UnionWevoted to work "When questioned as to the identity of any employee who made thisremark, Miller testified that one of them was Glen Phillips and that either employeePaul Urbanis or Norman Swanson was present at the time. In his rebuttal, the Gen-eral Counsel called the last three named employees as witnesses. Swanson testifiedthat he was on vacation on the day in question and Urbanis testified that he had norecollection as to any conversations which occurred on that day.Phillips concededthat he had talked with Miller on that morning and that he informed the plant man-ager that the employees had voted not to strike.He denied, however, that he toldMiller that the employees were "out of the union "On the other hand, on cross-examination, Phillips conceded that during this period he discussed with Miller thefact that he had asked Business Agent Santi for a withdrawal card from the Team-sters.Upon a consideration of the testimony of these witnesses as to the disputedcomment, it is my conclusion that Miller was the more credible and that on the morn-ing of August 7 when the employees reported for work they told him that they hadvoted not to strike and that they were then "out of the union."Business agent Santi testified that he never mfoimed Miller as to the outcome ofthe strike vote because he learned from the employees themselves that they had con-veyed this information to the plant manager.About August 10 Attorney Margolintelephoned Santi.According to the latter, counsel for the .Respondent told him thatMiller was of the opinion that the Teamsters no longer represented the employeesand, for that reason, he wanted Santi's views on the question. Santi testified that hetoldMargolin that, insofar as he was concerned, the Union still represented theemployees and that, apart from the fact that the men had voted not to strike, therehad been no change in the bargaining relationship. Santi's testimony as to this con-versation was credible and undenied.Subsequent to the telephone conversation which Santir'had With Attorney Margolinthere appears to have been no further contact between the, parties.Neither the Unionnor the Respondent requested any more meetings and no further bargaining sessionswere ever held.Subsequent to the last meeting which the parties had on August 6, 1964, theRespondent paid its obligation to the Teamsters' pension and health and welfare fundsfor the month of July 1964, but made no.further payments thereafter. ^Dufing themonth of August, Plant Manager Miller informed the men of this action, and also5The quotation is from Mi11er's testimony...rI.,.,, 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold them that he plannedto secureanother health and accidentinsurancepolicy forthem.Thereafter, on October 6, 1964, the Respondent established a new group healthand accidentinsurance plan.Prior to August 1964, the Respondent withheld union dues from the employees'wages pursuant to checkoff authorizations which the individual employees had exe-cuted.At some point each month the Respondent routinely mailed a check to theUnion for the total amount of dues withheld. Plant Manager Miller testified thatafter the men informed him that they had voted not to strike and that they were outof the Union, he told them that he would deduct the August dues from their pay thatmonth, but would discontinue the practice thereafter.When the Union did not receivea check for the amount of thesedues, BusinessAgent Santi went to the plant and wasgiven the money which had been withheld. In September, Santi wrote the Respond-ent to request that the dues money for that month be forwarded. In a subsequentconversationwith Miller, the latter told Santi that he did not intend to withhold duesfrom the employees' wages any longer because it was his understanding that the menhad voted at themeeting onAugust 6 that they no longer wanted the Union to repre-sentthem.Santi stated his disagreement with the position which Miller expressedand told the plant manager that the vote to which he referred was only on the questionof whether the men wanted to strike and not on whether they would stay in the Team-sters.Santiwas unsuccessful, however, in urging that further dues be withheld.Although the Respondent did not continue to withhold dues from the employees'wages,the employees themselves did pay their dues directly to the Teamsters there-after.In August 1964 there were eight employees in the bargaining unit 6At thetime of the hearing, seven of these individuals were still employed by the Respondent.The eighth had retired and a new employee had been hired to fill his place.? Theunitstillhad only eight members.Murphy, secretary-treasurer of the Union, testi-fied, credibly and without contradiction, that only two of the original seven employeeshad been suspended for nonpayment of dues,8 whereas five of the original numberhad continued to pay dues and were still members in good standing at the time ofthe hearing in this matter.From this it is clear, and I find, that since five out of theeight employees in the appropriate unit remained dues-paying members of the Team-sters, theUnion had a majority at all times material during and subsequent toAugust 1964.From the findings set forth above, it is significant that although on August 7, andafter their vote not to strike, the employees told Miller that they were "out of theunion," thereafter the Respondent withheld union dues for the entire month ofAugust from their wages, and later turned this money over to the Teamsters businessagent.In September when Miller told Santi that no further dues would be withheldbecause he assumed that the men were no longer members, Santi contradicted thisstatement and, in asking that the Respondent continue to withhold dues, asserted thatthe men had never voted themselves out of the Union .9More significantly, after PlantManager Miller told Attorney Margolin that the Union no longer represented theemployees, counsel for the Respondent telephoned Santi on August 10 to inquire as tohis views on the matter. It was uncontradicted and undenied that in his response,SantitoldMargolin that the vote in question had been solely on the issue of whetheror not to strike, that the Teamsters still represented the employees, and that the bar-gaining relationship between the Union and the Respondent had not been changedin any way.Moreover,at no timesubsequent to August 6 did the Respondent file arepresentation petitionseeking anelection to resolve the question as to whether theemployeeshad abandoned the Teamsters.10G These were: Glen Phillips, John Lubanski, Paul Urbanis, Norman Swanson, LeRoyJones,Richard Harschfield, Neil Gordon, and Bob Hoefer.7Hoefer retired in August 1964 and was replaced by one Paul Becker.8 Lubanski paid no dues after August 1964 and Gordon paid no dues after October 1964.Murphy testified that both had been suspended.9 The General Counsel, in his brief, seeks to attachsomesignificance to the fact thatthe employees did not revoke their checkoff authorizations In writing.Miller contendedat the hearing that the oral statements voiced by the employees had been conclusiveenough for him.The withholding authorizations were never offered Inevidence.Con-sequently, It was never established that, by their terms, they could be revoked only inwriting.On the basis of the present record it cannot be held that the provisions ofthe authorizations excluded an oral revocation.19 SeeRay Brooks v. N.L.R.B.,348 U.S.96, 103, where the Court stated, "If an em-ployer has doubts about his duty to continue bargaining,it is his responsibility to peti-tion the Board for relief,while continuing to bargain in good faith at least until theBoard has given some indication that his claim has merit." SIOUX CITY BOTTLING WORKS385In view of the facts set forth above, I conclude and find that there is no support inthe record for the Respondent's assertion that subsequent to August 6, 1964, theUnion abandoned and waived its right to represent the employees.Moreover, not-withstanding the spontaneous remarks of the men who reported for work on themorning of August 7, the Employer's action thereafter did not indicate that it hadsuch doubt as to the union membership of the employees as would free the Respond-ent of any further obligation to meet and bargain with the Teamsters as majority rep-resentative.Since, as found earlier, the Union did, in fact, maintain its majority inthe appropriate unit, the Respondent was still obligated to meet and bargain with it,notwithstanding the fact that a prior collective-bargaining agreement had expired.The Crestline Company,133 NLRB 256-257;The Celotex Corporation,146 NLRB48, 55; cf.,Rose Printing Company, Inc.,146 NLRB 638, 639.The General Counsel contends that the Respondent did not offer any counter-proposal subsequent to the resumption of negotiations early in July 1964, and that itmet with the Union merely to inform it that the Employer could not and would notchange its position.From this the General Counsel alleges that the Respondentbargained in bad faith throughout the period from early July to the presentThe evi-dence, however, does not support this position. In response to the Union's demandfor a contract identical with that of the Respondent's competitor, the Respondentoffered to reduce to writing the oral agreement on wage raises reached the precedingNovember and continue all other terms of the old contract which had expired in 1963.This proposal met with outright rejection from the Union.Thereafter the adamancyof the Union in seeking the Lane-type contract, notwithstanding the manifest finan-cial straits in which the Employer was mired, left the Respondent with little leeway.In any event, "The fact that respondent did not accede to the Union's proposal butendeavored to secure a contract which it regarded would be compatible with itsfinancial condition, does not of itself establish lack of good faith."N L.R.B. v.Wonder State Mfg. Co.,344 F. 2d 210, 217 (C.A. 8). For this reason, I do not findthat the Respondent bargained in bad faith prior to August 6, 1964.On the other hand, the Supreme Court has held that even in the absence of sub-jective bad faith on the pact of any employer, unilateral changes in the terms andconditions of employment amount to a refusal to negotiate and, of necessity, obstructbargaining.N.L.R.B. v. BenneKatz,etc.,d/b/a Williamsburg Steel Products Co.,369 U S. 736, 742-743. Thus, in the period subsequent to the last meeting of theparties in August, the Respondent was not free, in view of the Union's continued statusas majority representative, to act unilaterally with respect to such employee benefitsas the Teamsters' health and welfare insurance and pension plan.Whereas the par-ties had come to an impasse as to the wage issue and the Respondent, for manifestfinancial reasons, felt that it could grant no further wage raises, Miller conceded thathe had never discussed with the Union the abolition of the pension plan or the sub-stitution of another health and accident policy for that which he had with the Union.The situation here is not comparable to that reflected in those cases where theparties bargained to an impasse on a wage increase and later the employer put intoeffect a wage raise which the parties had discussed thoroughly at some earlier time.CentralMetallic Casket Co.,91NLRB 572, 573.11 Since the Respondent in thepresent instance had not discussed with the Union in any previous bargaining ses-sions the termination of the Teamsters' health and welfare and pension plans and thesubstitution of another type of health and accident insurance, it was not free toaccomplish this action without consulting the majority representative of its employ-eesKenneth B. McLean, d/b/a Ken's Building Supplies v. N.L.R.B.,333 F. 2d 84,87 (C.A.6);N.L.R.B. v. Wonder State Mfg. Co.,344 F. 2d 210, 215 (C.A. 8);Montgomery Ward & Co, Incorporated,90 NLRB 1244, 1247;General Motors Cor-poration,81 NLRB 779-780, enfd. 179 F. 2d 221 (C.A. 2); W.W. Cross and Com-pany, Inc.,77 NLRB 1162, 1163-1164, enfd 74 F. 2d 875 (C.A. 1). Accordingly,I conclude and find that, in this instance, by unilaterally terminating the union-sponsored health and welfare policy and the Teamsters' pension plan in August 1964"In its brief the RespondentcitesN.L.R.B.v.Tex-Tan, Inc.,318 F. 2d 472 (C.A. 5),as supportfor the unilateralaction in question.That case, however, hasno applica-tion to the issue here present.InTex-Tan,in contrast with the instantsituation, awage increasethere involvedhad been discussedwith the union. Subsequent to animpasse in the bargaining,the employerput the proposedraise intoeffect.In holdingthat this action was not unlawful,the court stated that"an employermay 'unilaterally'grant increasesnogreater than those previously offered."[Emphasis supplied.]Tex-Tan,ibid.,481.See alsoN.L R B. v Katz,supra,369US. 736, 745. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thereafter,in October 1964, unilaterally instituting a new group insurance plan,the Respondent violated Section 8(a) (5) and(1) of the Act.Tide Water AssociatedOil Company,85 NLRB 1096-1097, and cases cited,supra.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it is recommended that the Respondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies of the Act.The Board customarily holds that where an employer effectuates unlawful uni-lateral action,he must not be permitted to retain the fruits of such unfair labor prac-tices and must be required to restore thestatus quo ante. John W. Bolton & Sons,Inc.,91 NLRB 989, 991, 1001;Herman Sausage Co., Inc.,122 NLRB 168, 172-173,enfd. 275 F. 2d 229 (C.A. 5); cf,Armstrong Cork Company v. N.L.R.B,211 F. 2d843, 847-848 (C.A. 5).On the other hand, in fashioning a remedy here, accountshould be taken of the "long and salutary history of harmonious relations that theparties have enjoyed"(Central Illinois Public Service Company,139 NLRB 1407,1419, enfd. 324 F. 2d 916 (C.A 7) ). For this reason and because of the possibilitythat subsequent to the hearing the matters involved in the unilateral changes havebeen settled through negotiations with the Union,the restoration order in this instanceshould be conditioned upon the desires of the employees in the unit,as expressedthrough their collective-bargaining agent.Herman Sausage Co., Inc., supra; BeaconPiece Dyeing and Finishing Co., Inc.,121 NLRB 953, 963. Accordingly, the orderwill require that if the employees, through their union, desire the restoration of thestatus quo ante,the Teamsters' welfare and pension funds should be reimbursed in anamount equal to the sum of the moneys which would have been paid into such fundsabsent the unlawful termination, subsequent to August 6, 1964, of payments into suchfunds.Cascade Employers Association, Inc.,126 NLRB 1014, 1016,set aside onother grounds, 296 F. 2d 42 (C.A 9).CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce and the Union is a labor organization,allwithin the meaning of the Act.2.All route driver-salesmen, special delivery drivers, working foremen, inside pro-duction employees,driver helpers, and maintenance employees who are employed inand out of the warehouse of the Respondent's Sioux City, Iowa, plant, excludingoffice clericals,guards, watchmen,and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.3.At all times material the Union has been the exclusive representative, for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act, ofall the employees in the aforesaid appropriate unit.4.By refusing, since August 1964, to bargain collectively in good faith with theUnion as to the termination of the union-sponsored health and welfare policy andpension plan and as to the institution of a new group insurance plan, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.5.By the aforesaid refusal to bargain with the Union,the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of rights guaranteedin Section7 of the Act,thereby engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record,'and pursuantto Section 10(c) of theAct, Irecommend that the Respondent,Reuben R. Miller, andReuben R. Miller and Philip L. Miller, Trustees of Morris Miller, d/b/a' Sioux CityBottlingWorks, their officers, agents,successors,and assigns,shall:1.Cease and desist from-.0(a)Refusing to bargain collectively in-good faith' concerning wages, hours, andother terms and conditions of employment with'General Drivers,Warehousemen &Helpers Union Local No. 383,International Brothe'rhood' of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusive representative of all employ-ees in the following'appropriate unit:All route' driver-salesmen,special deliverydrivers,working foremen,inside production employees,driver helpers, and mainte- SIOUX CITY BOTTLING WORKS387nance employees employed in and out of the warehouse at the Respondent's SiouxCity, Iowa, plant, excluding office clericals,guards, watchmen,and supervisors asdefined in the Act.(b)Making any unilateral changes affecting employees in the unit representedby the Union,with respect to any health and welfare insurance or pension plan withoutprior consultation with the Union.(c) In any like or related manner interfering with, restraining,or coercing employ-ees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request,bargain collectivelywith the above-named Union as theexclusive representative of all the employees in the appropriate unit, and embody ina signed agreement any understanding reached.(b)Revert to the Teamsters'health and welfare plan and pension fund in effectimmediately prior to August 6, 1964, if the aforesaid Union, as the exclusive repre-sentative of the employees,so requests.(c) Pay into the Teamsters'health and welfare fund and into the Teamsters'pensionfund such sums as would have been paid into said funds absent the unlawful changesin working conditions,if the aforesaid Union desires restoration of the working con-ditions and terms of employment existing immediately prior to August 6, 1964.(d) Preserve and,upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of the sums to be paid into the aforementioned Teamster's welfare andpension funds.(e) Post at its plant in Sioux City, Iowa, copies of the attached notice marked"Appendix."12Copies of the said notice, to be furnished by the Regional Directorfor Region 18, shall,after being duly signed by the Respondent,be posted by theRespondent immediately upon receipt thereof,and maintained by it for 60 consecutivedays thereafter,in conspicuous places, including places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 18, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps theRespondent has taken to comply herewith 13"In the event that this Recommended Order be adopted by theBoard,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Older" shall be substituted for the words "aDecision and Order "13 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read* "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL, upon request, bargain with General Drivers, Warehousemen &Helpers Union Local No. 383,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, as the exclusive representative ofall the employees in the bargaining unit described below, with respect to rates ofpay, wages,hours, and other conditions of employment,and, if an understand-ing is reached,embody such understanding in a signed agreement.The bar-gaining unit is:All route driver-salesmen,special delivery drivers, working foremen,,insideproduction employees,driver helpers,and maintenance employees who areemployed in and out of the warehouse of our Sioux City, Iowa, plant,excluding office clericals, guards,watchmen,and supervisors.217-919-66-vol. 15 6-2 6 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT make any unilateral changes with respect to any health andwelfare insurance or pension plan affecting employees in the aforesaid unit with-out prior consultation with the Union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL, if requested by the aforesaid Union, revert to the Teamsters' healthand welfare plan and pension fund that was in effect immediately prior toAugust 6, 1964.WE WILL, if requested by the said Union, pay into the Teamsters' health andwelfare fund and into the Teamsters' pension fund such sums as would have beencontributed to said funds if such payments had not been unilaterally discon-tinued in August 1964.REUBEN R. MILLER, AND REUBEN R. MILLER AND PHILIP L. MILLER,TRUSTEES OF MORRIS MILLER, D/B/A SIOUX CITY BOTTLING WORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 316 FederalBuilding, 110 South Fourth Street, Mineapolis, Minnesota, Telephone No. 334-2618.Lumber and Sawmill Workers Local Union No. 2797andStoltzeLand&Lumber Company.Case No. 19-CP-84.December 28,1965DECISION AND ORDEROn September 22,1965, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and briefs were filed by theGeneral Counsel and the Charging Party.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.[The Board adopted the Trial Examiner's Recommended Order.]156 NLRB No. 47.